Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 83-85, 88, 91-95, and 97-101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 15, 17, and 20 of US Patent No 10,820,944.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 83
84
85

88
91



10,820,944
Claim(s) 1
1
4

1
3

 



Instant Invention
Claim(s) 92
93
94
95
97
98
99
100
101
10,820,944
Claim(s) 5
5
6
5
15
17
17
20 
 17


As per claim 83 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,820,944.  For example, each claim has similar elements such as receiving first emplacement data corresponding to a first medical device; determining an emplacement of the first medical device with respect to a point-of-view location based at least in part on the first emplacement data, and displaying three perspective views of the medical device and ablation volumes;.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the claim 83 in the instant application and claim 1 of US Patent 10,820,944 is that claim 83 the instant application includes “a first ablation volume” and “a second ablation volume” while claim 1 of US Patent 10,820,944 includes “a first estimated ablation volume” and “a second estimated ablation volume”.  These ablation volumes appear to be obvious variations of one another between the two applications.  Thus, the differences would have been obvious to one of ordinary skill in the art.
	In addition, claim 83 in the instant application makes mention of causing to display a real-time perspective view of at least a portion of a virtual medical device and determining real time emplacement of the first medical device with respect to a real-time point-of-view location and receiving first emplacement data in real time.  However, these claimed features appear to be an obvious variation from features that are already recited in independent claim 1 from US Patent 10,820,944.  For example, claim 1 from US Patent 10,820,94 in the 2nd step refers to “determining a first estimated ablation volume based at least in part on real-time ablation data associated with the first medical device” and later in the 2nd to last step recites “a perspective view of the first estimated ablation volume” where this first estimated ablation volume is based upon the real-time ablation data associated with the first medical device (2nd step in claim 1 from US Patent 10,820,944).  Thus, claim 1 from US Patent 10,820,944 is recited similar features to what is being recited in claim 83 in the instant application.  Therefore, claim 1 from US Patent 10,820,944 is an obvious variation from the claimed features recited in claim 83 in the instant application.


Claims 86 and 87 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No 10,820,944 in view of Geggel et al. (Pub No. US 2011/0051083 A1).

As per claim 86, the claims of US Patent 10,820,944 do not teach these claimed features.  However, Geggel teaches the claimed features: (Please see Geggel in figure 2 and in [0031]-[0033] where the first ablation area corresponds to the ablation area based on the mean Geggel ratio in step 150 and the expected affected region volume is based upon an area at least greater than 1 standard deviation in step 154, e.g. where Geggel refers to in step 154 “Add one standard deviation (SD) to the mean Geggel ratio t obtain a modified ratio” and in step 158 “Determine estimated laser ablation depth (ELAD) using modified ratio”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the expected affected region to be at least 1 standard deviation greater than the first ablation volume as taught by Geggel with the claims of US Patent No 10,820,944 as modified by Nields in order to set an expected affected region for the ablation treatment area that minimizes the possibility of under correction (e.g. please see Geggel in [0031] where they refer to “To minimize the possibility of under correction, one standard deviation (SD) is added to the mean Geggel ratio to obtain a modified ratio (step 154). The resulting estimated laser ablation depth should either be close to the actual number micrometers removed or an overestimation the ablation depth, which will minimize postoperative hyperopia”).

As per claim 87, the claims of US Patent 10,820,944 do not teach these claimed features.  However, Geggel teaches the claimed features: (Please see Geggel in figure 2 and in [0031]-[0033] where the expected affected region may correspond to the ablation area based on the mean Geggel ratio in step 150 and the second ablation volume is based upon an area at least greater than 1 standard deviation in step 154, e.g. where Geggel refers to in step 154 “Add one standard deviation (SD) to the mean Geggel ratio t obtain a modified ratio” and in step 158 “Determine estimated laser ablation depth (ELAD) using modified ratio”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second ablation volume to be at least 1 standard deviation greater than the expected affected region as taught by Geggel with the claims of US Patent No 10,820,944 as modified by Nields in order to minimize the possibility of under correction ([0031] in Geggel).


Claims 89-90, 96, and 102 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No 10,820,944 in view of Fuchs et al. (Pub No. US 2011/0046483 A1).

As per claims 89-90, 96, and 102, the claims of US Patent 10,820,944 do not teach these claimed features.  However, Fuchs teaches the claimed features: (in paragraph [0041] “According to one aspect of the subject matter described herein, rendering and display module 412 may display the target volume, such as the tumor, with successively smaller size as ablated regions are eliminated from display with each ablation pass” and in figure 5 where the second ablation volume 504 is shown.  Fuchs teaches that the second ablation volume will eventually encompass the whole target volume once enough ablation passes have been performed, e.g. please see Fuchs in the middle of [0043] “… In FIG. 8, concave surface area 800 illustrates the results of subtracting the volume of initial target volume 600 affected by the first ablation pass from the initially displayed target volume. This subtracting can be repeated for successive ablation passes until target volume 600 is eliminated” and Fuchs in [0044] “Region 504 illustrated in FIG. 5 represents the portion of target volume 500 that is affected by multiple ablation passes”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second ablation volume to encompass a tumor as the medical display object as taught by Fuchs with the claims of US Patent No 10,820,944 in order to demonstrate visually how the larger sized ablation volume (the second ablation volume) covers an area in 3D space that is able to destroy the tumor from the patient when the first medical device (ablation tool) is positioned correctly during the ablation procedure.


Claims 83-85, 88, 92-95, and 98-101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent No 9,901,406 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 83
84
85
88





9,901,406
Claim(s) 1 or 2
1
3
1



 



Instant Invention
Claim(s) 92
93
94
95

98
99
100
101
9,901,406
Claim(s)1 or 2
1
3
1

1 or 2
1
3
1 


As per claim 83 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 9,901,406.  For example, each claim has similar elements such as receiving first emplacement data corresponding to a first medical device; determining an emplacement of the first medical device with respect to a point-of-view location based at least in part on the first emplacement data, and displaying three perspective views of the medical device and ablation volumes;.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the claim 83 in the instant application and claim 1 of US Patent 9,901,406 is that claim 83 the instant application includes “a first ablation volume” and “a second ablation volume” while claim 1 of US Patent 9,901,406 includes “a first predicted ablation volume” and “a second predicted ablation volume”.  
However, it appears that the “first ablation volume” from claim 83 the instant application is similar in function to the “first predicted ablation volume” in claim 1 of US Patent 9,901,406.  Likewise, the “second ablation volume” from claim 83 the instant application is similar in function to the “second predicted ablation volume” in claim 1 of US Patent 10,820,944 because each of these second ablation volumes has a difference size from the other first ablation volumes claimed in their respective claims.  Thus, the differences would have been obvious to one of ordinary skill in the art.
In addition, claim 83 in the instant application makes mention of causing to display a real-time perspective view of at least a portion of a virtual medical device and determining real time emplacement of the first medical device with respect to a real-time point-of-view location and receiving first emplacement data in real time.  However, these claimed features appear to be an obvious variation from features that are already recited in independent claim 1 from US Patent 9,901,406.  For example, claim 1 from US Patent 9,901,406 in the 6th step refers to “determining a dynamic ablation volume based at least in part on real-time ablation data” and in the 7th step refers to “determining position and orientation of the … dynamic ablation volume … based at least in part on the position and orientation of the first medical device”.  Later in independent claim 1 from US Patent 9,901,406, in the 4th to last step recites “a perspective view of at least a portion of the virtual 3D rendering of the medical device”.  These steps together show the relationship between the dynamic ablation volume and display of the first medical device based at least in part on the real-time ablation data”.  Thus, the claimed features recited in independent claim 1 from US Patent 9,901,406 are on an obvious variation of the features as recited in independent claim 83 in the instant invention.


Claims 89-90, 96, and 102 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No 9,901,406 in view of Fuchs et al. (Pub No. US 2011/0046483 A1).
As per claims 89-90, 96, and 102, the claims of US Patent 9,901,406 do not teach these claimed features.  However, Fuchs teaches the claimed features: (in paragraph [0041] “According to one aspect of the subject matter described herein, rendering and display module 412 may display the target volume, such as the tumor, with successively smaller size as ablated regions are eliminated from display with each ablation pass” and in figure 5 where the second ablation volume 504 is shown.  Fuchs teaches that the second ablation volume will eventually encompass the whole target volume once enough ablation passes have been performed, e.g. please see Fuchs in the middle of [0043] “… In FIG. 8, concave surface area 800 illustrates the results of subtracting the volume of initial target volume 600 affected by the first ablation pass from the initially displayed target volume. This subtracting can be repeated for successive ablation passes until target volume 600 is eliminated” and Fuchs in [0044] “Region 504 illustrated in FIG. 5 represents the portion of target volume 500 that is affected by multiple ablation passes”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second ablation volume to encompass a tumor as the medical display object as taught by Fuchs with the claims of US Patent No 9,901,406 in order to demonstrate visually how the larger sized ablation volume (the second ablation volume) covers an area in 3D space that is able to destroy the tumor from the patient when the first medical device (ablation tool) is being positioned correctly during an ablation procedure.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 83-86, 88-90, 92-96, and 98-102 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (Pub No. US 2011/0046483 A1) in view of Nields et al. (Pub No. US 2009/0196480 A1).

As per claim 83, Fuchs teaches the claimed:
83. A method, comprising:
receiving first emplacement data in real-time corresponding to a first medical device (Fuchs in the 2nd half of the abstract “The system further includes at least one tracker for tracking position and orientation of the ablation probe during the ablation of the target volume” and [0013] “FIG. 2B, from top to bottom, illustrates images of a motion-tracked RFA probe with deployable tines and real-time registered guidance graphics, the ablation region (in this example a sphere) is scaled based on current tine deployment”.  
Also please see [0045] “As stated above, rendering and display module 412 may both calculate and display in real-time the amount of tumor and background tissue that would be ablated for the momentary location of the ablation probe, in order to illustrate on the display the impact of probe position. The calculation and display of the amount of tumor and background tissue that would be affected by an ablation can be performed in real-time or may use a lookup table based on the geometry and location of the probe.”
In order to produce these real-time display results showing the impact of the probe position, the system would have to also have to receive the first emplacement data (probe tracking location) in real-time as well); 
determining a real-time emplacement of the first medical device with respect to a real-time point-of-view location based at least in part on the first emplacement data (This is shown in figure 2B where the real-time emplacement of the first medical device (tracked ablation probe) is determined and display with respect to a given real-time point-of-view location (where the point-of-view location is based on the user’s real-time location, e.g. please see [0022] “FIG. 11 is a series of images that illustrate as the user moves about the display, the virtual imagery in the display (in this case a human head for illustrative purposes) is shown from the proper perspective (i.e., from the user's eyes” as well as figures 10 and 11);
determining a first ablation volume based at least in part on operating parameters associated with the first medical device ([0042] “The volume affected by the first ablation pass may be determined mathematically based on the position of the ablation probe at the time of the first ablation pass, the geometry of the ablation probe, and the tine deployment and power settings of the ablation probe during the first ablation pass. For example, if the probe is the above-referenced LeVeen needle electrode probe, the affected volume for an ablation pass may be determined based on manufacturers specifications.”
In this instance, the “operating parameters” correspond to the power settings of the ablation probe or geometry of the ablation probe), wherein the first ablation volume is smaller in size than an expected affected region associated with operation of the first medical device (Please see [0043] “FIG. 7 illustrates initial target volume 600 with the region affected by the first ablation pass shown surrounded by a wireframe region 700 that represents a predicted ablation area.”  Figure 7 shows the expected affected region as the initial target volume 600 and 
the first ablation volume is the volume from 1 pass of the ablation probe that makes up region 700.  The initial target volume 600 is an expected affected region because this is the region expected to be destroyed (or affected) by applying energy from the ablation probe during the ablation procedure);

determining a second ablation volume based at least in part on the first ablation volume and an offset, wherein the second ablation volume is larger in size than the first ablation volume (This is also taught in figure 5 where the second ablation volume corresponds to region 504.  In particular, the second ablation volume corresponds to multiple passes of the ablation probe.  For example, please see in [0044] “Region 504 illustrated in FIG. 5 represents the portion of target volume 500 that is affected by multiple ablation passes”.
In this instance, the claimed “offset” corresponds to the offset in position of the probe between passes, e.g. in the transition between figures 7 and 8 show how the affected ablation volume 700 is offset based upon adjusting (or offsetting) the position of the ablation probe between passes.  Thus, the offset is amount of change in position applied to the probe between successive passes to produce the second ablation volume 504 in figure 5); 
causing one or more displays to display: 
a real-time perspective view of at least a portion of a virtual medical device that corresponds to the first medical device (This is shown in figures 5 or 7 where the virtual medical device is a rendering or graphical depiction of the real-world physical ablation probe (first medical device).  These perspective views are in real-time according to [0013] “FIG. 2B, from top to bottom, illustrates images of a motion-tracked RFA probe with deployable tines and real-time registered guidance graphics, the ablation region (in this example a sphere) is scaled based on current tine deployment”), 
a perspective view of the first ablation volume (This is shown in figure 7 where the first ablation volume 700 is displayed in a perspective view).
a perspective view of the second ablation volume (This is shown in figure 5 where the second ablation volume 504 is displayed in a perspective view).

Fuchs alone does not explicitly teach the remaining claim limitations.
However, Fuchs in combination with Nields teaches the claimed:
determining a first ablation volume based at least in part on … a variance parameter (Nields in [0199] “In such situations it may be beneficial to use different types of heating modes and different types of thermal ablation applicators to achieve the targeted coagulation necrosis. In FIG. 7A, thermal ablation applicators 703 and 704 are applicators operable to uniformly deliver energy in all directions relative to the applicator tips 705 and 706. However, the vein 702 may act as a heat sink as flowing blood carries away the heat energy produced by the thermal ablation applicator 703. Therefore the thermal ablation applicator 703 must be positioned as to take into account the target coagulation necrosis volume 700 and the heat sink characteristics of the vein 702.”
In this passage, Nields teaches of “variance parameters” that include at least different types of heating modes as well as heat sink characteristics of the vein 702.  These parameters create variance in the affected region of the ablation procedure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the variance parameters as taught by Nields with the system of Fuchs in order to allow the user more specifically plan and perform the ablation procedure.  For example, the variance parameters as taught by Nields allows additional factors to be considered including varying heat modes as well as the heat sink characteristics of veins near the ablation region.  Thus, this provides a more customized and precision planning and execution of the ablation procedure.


As per claim 84, Fuchs teaches the claimed:
84. The method of Claim 83, wherein said determining the first ablation volume is further based at least in part on real-time ablation data associated with the first medical device (Please see figures 7 where first ablation volume 700 is shown.  Also please see in [0045] “As stated above, rendering and display module 412 may both calculate and display in real-time the amount of tumor and background tissue that would be ablated for the momentary location of the ablation probe, in order to illustrate on the display the impact of probe position” and in the abstract “… The system further includes a display for displaying an image to guide positioning of the ablation probe during ablation of the target volume. The system further includes at least one tracker for tracking position and orientation of the ablation probe during the ablation of the target volume”).

As per claim 85, Fuchs teaches the claimed:
85. The method of Claim 83, wherein the point-of-view location comprises at least one of a
location of a user, and a fixed location relative to the one or more displays (This is shown in figure 2B where the screen shows the display with respect to a given real-time point-of-view location where the point-of-view location is based on the user’s real-time location relative to the display, e.g. please see [0022] as well as figures 10 and 11).

As per claim 86, Fuchs teaches the claimed:
86. The method of Claim 83, wherein the first ablation volume corresponds to a volume that is at least one standard deviation smaller than the expected affected region (Please see figure 7 where first ablation volume 700 is shown as well as the expected affect region 600.  Figure 7 visually shows that the first ablation volume 700 is at least 34.1% smaller (about 1 standard deviation smaller) than the expected affect region 600).


As per claim 88, Fuchs teaches the claimed:
88. The method of Claim 83, wherein the second ablation volume corresponds to an expected ablation volume of the first medical device (In the 2nd half of [0043] “… As another example of the display of the target volume affected by successive ablation passes, the image on the right-hand side of FIG. 5 is another example of volume carving visualization that may be rendered by rendering and display module 412 after multiple ablation passes” and in [0044] “Region 504 illustrated in FIG. 5 represents the portion of target volume 500 that is affected by multiple ablation passes”.
	In this instance, the region 504 (second ablation volume) corresponds to an expected ablation volume of the first medical device after multiple passes.  For example, Fuchs teaches that the second ablation volume will eventually encompass the whole target volume once enough ablation passes have been performed, e.g. please see Fuchs in the middle of [0043] “… In FIG. 8, concave surface area 800 illustrates the results of subtracting the volume of initial target volume 600 affected by the first ablation pass from the initially displayed target volume. This subtracting can be repeated for successive ablation passes until target volume 600 is eliminated”). 

As per claims 89-90, Fuchs teaches the claimed:
89. The method of Claim 83, wherein the second ablation volume encompasses a medical display object and 90. The method of Claim 89, wherein the medical display object is a tumor ([0041] “According to one aspect of the subject matter described herein, rendering and display module 412 may display the target volume, such as the tumor, with successively smaller size as ablated regions are eliminated from display with each ablation pass” and in figure 5 where the second ablation volume 504 is shown.
Nields teaches that the second ablation volume will eventually encompass the whole target volume once enough ablation passes have been performed, e.g. please see Nields in the middle of [0043] “… In FIG. 8, concave surface area 800 illustrates the results of subtracting the volume of initial target volume 600 affected by the first ablation pass from the initially displayed target volume. This subtracting can be repeated for successive ablation passes until target volume 600 is eliminated” and Nields in [0044] “Region 504 illustrated in FIG. 5 represents the portion of target volume 500 that is affected by multiple ablation passes).


As per claim 92, this claim is similar in scope to limitations recited in claim 83, and thus is rejected under the same rationale.  Fuchs teaches of non-transitory machine readable medium and a processor in paragraph [0008].

As per claim 93, this claim is similar in scope to limitations recited in claim 84, and thus is rejected under the same rationale.

As per claim 94, this claim is similar in scope to limitations recited in claim 85, and thus is rejected under the same rationale.

As per claim 95, Fuchs teaches the claimed:
95. The method of Claim 92, wherein the second ablation volume corresponds to an expected ablation volume of the first medical device (In the 2nd half of [0043] “… As another example of the display of the target volume affected by successive ablation passes, the image on the right-hand side of FIG. 5 is another example of volume carving visualization that may be rendered by rendering and display module 412 after multiple ablation passes” and in [0044] “Region 504 illustrated in FIG. 5 represents the portion of target volume 500 that is affected by multiple ablation passes”.  In this instance, the region 504 (second ablation volume) corresponds to an expected ablation volume of the first medical device after multiple passes, e.g. please see Nields in the middle of [0043] “… In FIG. 8, concave surface area 800 illustrates the results of subtracting the volume of initial target volume 600 affected by the first ablation pass from the initially displayed target volume. This subtracting can be repeated for successive ablation passes until target volume 600 is eliminated”) that is based on the operating parameters associated with the first medical device ([0042] “The volume affected by the first ablation pass may be determined mathematically based on the position of the ablation probe at the time of the first ablation pass, the geometry of the ablation probe, and the tine deployment and power settings of the ablation probe … the affected volume for an ablation pass may be determined based on manufacturers specifications.”  In this instance, the “operating parameters” correspond to the power settings of the ablation probe or geometry of the ablation probe).

As per claim 96, this claim is similar in scope to limitations recited in claims 89-90, and thus is rejected under the same rationale.

As per claim 98, this claim is similar in scope to limitations recited in claims 83 and 92, and thus is rejected under the same rationale.

As per claim 99, this claim is similar in scope to limitations recited in claim 84, and thus is rejected under the same rationale.

As per claim 100, this claim is similar in scope to limitations recited in claim 85, and thus is rejected under the same rationale.

As per claim 101, this claim is similar in scope to limitations recited in claim 95, and thus is rejected under the same rationale.

As per claim 102, this claim is similar in scope to limitations recited in claims 89-90, and thus is rejected under the same rationale.



Response to Arguments
	Applicant’s arguments, filed June 28, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612